DETAILED ACTION
Applicant’s election without traverse of claims 1-7 and 15-20, Group I in the reply filed on 08/30/21 is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/28/19.These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable ZHANG (CN107290040). 
Regarding claim 1, ZHANG discloses a method for monitoring motor vibration, comprising: acquiring, in real time, vibration data of the motor when it is detected that a motor is vibrating (an acceleration sensor (2) detects vibration frequency and velocity of a mechanical device and transmit the information to the signal receiver 803 of the human-machine interface 8, converting the vibration data into image data indicating vibration sensation; and displaying the image data (display screen 802 displays the image data, so that one can intuitively see the vibration of the mechanical device and better manage the device. Note that Zhang does not particularly disclose or suggest a method for monitoring vibration. However, it would have been obvious to one of the 
Claims 1-5 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dister et al. (US Patent 6,289,735) in view of ZHANG (CN107290040).
Regarding claims 1-2, Dister discloses a method for monitoring motor vibration (see: col. 4, line 54 to col. 5, line 3) comprising: acquiring, in real time, vibration data of the motor when it is detected that a motor is vibrating (a diagnostic module 44 which receives and processes data from one or more vibration sensors (described below) relating to the health of the motor 30, see: col. 5, lines 18-22); Dister further discloses in the preferred embodiment, the motor 30 is equipped with at least one accelerometer, and more preferably two accelerometers 80 and 81 for taking sampled vibration data relating to the operation of the motor 30, see: col. 6, lines 25-29); converting the vibration data into image data indicating vibration sensation (the diagnostic module 44 includes an analog-to-digital (A/D) converter 72 for converting the analog signal from the accelerometers 80 and 81 to a digital signal representative of the vibrations in the motor 30. The A/D converter 72 sends the digital signals to a processor or CPU 90. The A/D 72 may include signal processing means (e.g., anti-aliasing filter) for suitably conditioning incoming signals, see: col. 7, lines 7-28); displaying (54) the data (col. 5, lines 31-41). Regarding claim 2, Dister discloses the determination of resonant frequencies from the sensors 80 and 81 to various vibration sources in the motor 30 may be done before the motor 30 leaves the factory. Once the resonant frequency has been stored in the memory 67, the vibration analysis can be accomplished much more 
Regarding claim 3, it differs from claim 15 by reciting an adjustment amount for the image data indicating the preset vibration sensation; and determining, according to the adjustment amount, the image data after being adjusted and indicating the vibration sensation; and the step of displaying the image data comprises: displaying the image data after being adjusted and indicating the vibration sensation. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention using the above combination of Dister in view of Zhang to recognize that it is a common technical means for a person skilled in the art to adjust the vibration data in 
Regarding claim 4, Dister does not particularly disclose or suggest displaying currently acquired image data after previously acquired image data according to a chronological order in which the image data is acquired. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention using the combination of Dister and Zhang to recognize that it is also a common technical means for a person skilled in the art to obtain vibration data in succession for display in an image.
Regarding claim 5, Dister in view of Zhang does not particularly disclose or suggest deleting displayed image data corresponding to previously acquired vibration data. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention using the combination of Dister and Zhang to recognize that it is also a common technical means for a person skilled in the art to delete the image data corresponding to the last vibration data in order to save storage space and reduce interference to the observer or the inspector.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dister et al. (US Patent 6,289,735) in view of ZHANG (CN107290040). 
Regarding claims 6- 7, Dister in view of Zhang does not particularly disclose or suggest a plurality of motors wherein the step of independently and simultaneously displaying image data corresponding to the vibration data of the plurality of motors comprises: determining a display position of each motor according to a built-in position .
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dister et al. (US Patent 6,289,735) in view of ZHANG (CN107290040) and further in view of Zakarauskas (US Patent 7,117,149).
Regarding claims 15-16, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim. Furthermore, Dister in view of Zhang does not particularly disclose or suggest a computer readable storage medium, storing a computer program, wherein the computer program includes instructions; the instructions, when executed by a processor, cause the processor to perform a method for monitoring motor vibration. Zakarauskas discloses the invention is implemented in one or more computer programs executing on programmable systems each comprising at least one processor, at least one data storage system (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device. Each such programmable system component constitutes a means for 

Zakarauskas to recognize that it is a common technical means for a person skilled in the art to adjust the vibration data in order to display the vibration image more clearly before the vibration data is acquired, so that the vibration data can be understood more intuitively. 
Regarding claim 18, it differs from claim 15 by reciting displaying currently acquired image data after previously acquired image data according to a chronological order in which the image data is acquired. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention using the combination of Dister and Zhang to recognize that it is also a common technical means for a person skilled in the art to obtain vibration data in succession for display in an image.
Regarding claim 19, it differs from claim 15 by reciting deleting displayed image data corresponding to previously acquired vibration data. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention using the combination of Dister in view of Zhang and further in view of 
Regarding claim 20, it differs from claim 15 by reciting a plurality of motors wherein the step of independently and simultaneously displaying image data corresponding to the vibration data of the plurality of motors comprises: determining a display position of each motor according to a built-in position of each motor, wherein the display position of each motor corresponds to the built-in position of each motor respectively; and independently displaying the image data corresponding to the vibration data of each motor at the display position of each motor respectively. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to monitor or inspecting more than one motor as evidenced by US Patent 5, 995,910 to Discenzo (see:  col. 13, lines 50-59). Furthermore, one of the ordinary skill in the art using the combination of Dister in view of Zhang and further in view of Zakarauskas to be motivated to recognize how to display the vibration image data of a plurality of mechanical devices separately according to their positions in order to facilitate a more intuitive understanding of the vibration status of the respective devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861